Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to amendments and arguments to a non-final office action filed on December 30, 2020. There are ten claims pending and eight claims under consideration.  Claims 3-5 and 8-20 have been cancelled.  Claims 22, 23 and 25 have been withdrawn as claims directed to non-elected inventions.  This is the second action on the merits.  
Withdrawn Rejections/Objections
	Applicant is notified that any outstanding rejection/objection that is not expresslymaintained in this office action has been withdrawn or rendered moot in view ofapplicant's amendments and/or remarks. 
	Claim Rejections – Improper Markush Grouping’
Claims 1-17 remain rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  
A Markush claim contains an “improper Markush grouping” if: (1) the species of the Markush group do not share a single structural similarity,” or (2) the species do not share a common use.  Members of a Markush group share a "single structural similarity” 
The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
The variable is defined as seen below:

    PNG
    media_image1.png
    157
    253
    media_image1.png
    Greyscale

Clearly no ‘‘single structural similarity’’ can be seen.
Applicants have presented arguments as to why the structure in general formula (I) is not a proper improper Markush rejection. These arguments have not been found persuasive.
Applicants have first argued that it is self-evident that the compounds of general formula (I) do share a common use. As previously mentioned, M.P.E.P. § 2117 states that “[a] Markush claim contains an ‘improper Markush grouping’ if either: (1) the members of the Markush group do not share a ‘single structural similarity’ or (2) the members do not share a common use.” The Examiner has not presented an argument regarding the common use of the compounds of general formula (I). These Specification 
Second, Applicants have argued that the Examiner only commented on “two points of variability” in general formula (I). 
The Examiner disagrees with the “2 points of variability” argument. What has been presented by the Examiner is an argument as to the structure of general formula (I). Applicants have presented the argument that any and all structures in general formula (I) contain a “2-(piperidin-1-yl)pyrimidin-4(3H)-one core” and that this is a “substantial core structure.” The Examiner wholly disagrees with this. The following structure with a spiro ring attached is what the Applicants have identified as the “substantial common core”:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The Applicants however, have basically deleted a “fused” ring from the pyrimidinyl ring system from the common core structure which they have presented. A fused bicyclic heterocyclic ring system cannot be dismantled and used as a single ring for the purposes of denoting a common core structure. It is well known in the arts that the rings in a fused ring system act cohesively and quite different than the individual heterocycles by themselves. One skilled in the art would not simply remove one of the rings of a fused ring system to identify a common core.

A hexahydropyridopyrimidine ring; a dihydropyridopyrimidine ring; a tetrahydropyrrolopyrimidine ring; a dihydropyrrolopyrimidine ring; a tetrahydroquinazoline ring; a dihydroquinazoline ring; a tetrahydropyranopyrimidine ring; a dihydropurine ring; or a dihydrothiopyranopyrimidine ring. 
The second ring system in the general formula (I) compound is the right hand side of the compound and is attached to the first ring structure listed above. It contains a bicyclic heterocyclic spiro ring system which is spiro condensed to a piperidine to create a tricyclic heterocyclic spiro ring system. The E variables alone permit for sixteen different ring core structures. The additional A variables in the second ring permit for an additional twelve ring permutations. 
While the Applicants suggest that the “variability within these two specific regions” is how the improper Markush rejection was attained, the Examiner notes that these two points of variability determine the compound in its entirety. One skilled in the art would not consider a hexahydropyridopyrimidine ring fused to a spiropiperidinyl indoline ring system the same or nearly identical to a dihydrothiopyranopyrimidine ring fused to a spiropiperidinyl thienofuran ring system.
Applicants mention Harish in their arguments and presented the following from the M.P.E.P:
Harnisch decision, the court looked to the common structure of the coumarin core and its associated common function as a dye, even though the coumarin core was not part of the variable Markush groups of substituents. A Markush grouping is not improper simply because the members of a list of alternative elements or substituents of the invention, as distinguished from a list of complete embodiments of the invention, lack "a single structural similarity" or a common use. When assessing whether a Markush grouping defining a chemical compound is proper, each claimed chemical compound as a whole must be compared and analyzed to determine whether the claimed compounds share both a substantial single structural similarity and a common use. (Emphasis added)

Examiner agrees with this statement from the M.P.E.P. Each claimed chemical compound “as a whole” must be compared and analyzed, not just a piece of the compound. One skilled in the art would not consider looking at “half” of a fused bicyclic compound, nor one ring, out of a tricyclic spiro ring system in considering whether there is a common core throughout. A ring system is a set of rings that work together to form one single set of rings that function as one. To piece together a single ring from a bicyclic ring system, and another ring from a from another tricyclic spiro ring system would be inappropriate.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR41.31 (a) (1) (emphasis provided).

Conclusion
	Claims 1-17 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Jeffrey H Murray/
Primary Examiner, Art Unit 1699